DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species II, FIGS. 8 and 9, and Claims 1-4 and 6-10 in the reply filed on October 24, 2022 is acknowledged. Thus, Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: Page 17 discloses “an eighth embodiment” when there does not appear to be any disclosure of “a seventh embodiment”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 8-10 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0080615 A1 to Inoue et al. (“Inoue”).											As to claim 1, Inoue discloses an optical wavelength conversion member comprising a ceramic sintered body (21), wherein the ceramic sintered body (21) has a fluorescent phase containing, as a main component, fluorescent crystal grains that generate fluorescence in response to incident light (11), and a translucent phase containing translucent crystal grains as a main component, wherein the optical wavelength conversion member further comprises a metal layer (31) having light reflectivity and provided on a side of the ceramic sintered body (21) opposite the side on which the light (11) is incident, and a dielectric multilayer film (32) including dielectric layers (32A, 32B) having different optical refractive indices and provided between the ceramic sintered body (21) and the metal layer (31) (See Fig. 1, Fig. 2, ¶ 0019, ¶ 0024, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0041, ¶ 0050, ¶ 0060, ¶ 0064, ¶ 0066, ¶ 0109). 										As to claim 3, Inoue further discloses wherein the crystal grains of the translucent phase have a composition of Al2O3 (See ¶ 0034).						As to claim 4, Inoue further discloses wherein the metal layer (31) contains Ag and/or Al as a component (See ¶ 0060).									As to claim 8, Inoue discloses wherein the dielectric multilayer film (32) has an overall thickness of 300 nm or less (See ¶ 0066) (Notes: the limitation “dielectric multilayer film” can be met by one layer of 32A and 32B such that the “overall thickness of 300 nm or less” is met).											As to claim 9, Inoue discloses an optical wavelength conversion device comprising an optical wavelength conversion member as recited in claim 1, and a heat dissipation member (22) joined to the metal layer (31) of the optical wavelength conversion member on a side opposite the light incident side (See Fig. 1, Fig. 2, ¶ 0019).													As to claim 10, Inoue discloses a light-emitting device comprising an optical wavelength conversion device as recited in claim 9 and a light-emitting element (11) which emits the light (11) (See Fig. 1, Fig. 2, ¶ 0019, ¶ 0109).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0080615 A1 to Inoue et al. (“Inoue”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0137328 A1 to Kelso et al. (“Kelso”). The teaching of Inoue has been discussed above.										As to claim 2, although Inoue discloses wherein materials of the ceramic sintered body (21) may at least include Al2O3/YAG:Ce (See ¶ 0035), Inoue does not specifically disclose wherein the crystal grains of the fluorescent phase have a composition represented by formula A3B5O12:Ce, and each of elements A and B is at least one element selected from the following element groups: A: Sc, Y, and lanthanoids exclusive of Ce, and B: Al and Ga.								However, Kelso does disclose wherein the crystal grains of the fluorescent phase have a composition represented by formula A3B5O12:Ce, and each of elements A and B is at least one element selected from the following element groups: A: Sc, Y, and lanthanoids exclusive of Ce, and B: Al and Ga (See ¶ 0018).						In view of the teaching of Kelso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the crystal grains of the fluorescent phase have a composition represented by formula A3B5O12:Ce, and each of elements A and B is at least one element selected from the following element groups: A: Sc, Y, and lanthanoids exclusive of Ce, and B: Al and Ga because these materials are commonly applied alumina based phosphors for light conversion (See ¶ 0018).
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0080615 A1 to Inoue et al. (“Inoue”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0084874 A1 to Weng et al. (“Weng”). The teaching of Inoue has been discussed above.										As to claim 6, Inoue in view of Weng further discloses wherein the dielectric multilayer film (32) is formed by alternate stacking of a high-refractive-index film (32B/2, 4, 6) that exhibits a refractive index “a” upon incidence of light having a wavelength of 550 nm and a low-refractive-index film (32A/3, 5) that exhibits a refractive index “b” upon incidence of light having a wavelength of 550 nm, the refractive index b being lower than the refractive index a, wherein the refractive index a and the refractive index b satisfies a relation of 1.3 < a/b, and a relation of 1 < a/c is satisfied wherein c represents the refractive index of the ceramic sintered body (21) upon incidence of light having a wavelength of 550 nm on the ceramic sintered body (21) (See Inoue ¶ 0035, ¶ 0066 and Weng Fig. 7, Fig. 8, Fig. 9, ¶ 0040, ¶ 0042) (Notes: the claimed films and ceramic sintered body are met by the disclosed materials of SiO2/TiO2 and A3B5O12:Ce such that the refractive indices at the wavelength of 550 nm and the relations are also met. These are also optimized and adjusted based on the desired reflectivity to the incident light).											As to claim 7, Inoue further discloses wherein the high-refractive-index film (32B) contains at least one element selected from among Ti, Zr, Hf, Ta, and Nb, and the low-refractive-index film (32A) is formed of SiO2 or MgF2 (See ¶ 0066). 				As to claim 8, Inoue in view of Weng further discloses wherein the dielectric multilayer film (32) has an overall thickness of 300 nm or less (See Weng ¶ 0042).		Further, the applicant also has not established the critical nature of the “refractive index “a/b” upon incidence of light having a wavelength of 550 nm, wherein the refractive index a and the refractive index b satisfies a relation of 1.3 < a/b, and a relation of 1 < a/c is satisfied wherein c represents the refractive index of the ceramic sintered body upon incidence of light having a wavelength of 550 nm, an overall thickness of 300 nm or less”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 												It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to choose certain refractive indices at a particular wavelength to establish the ratios and adjust the thickness to obtain desired reflectivity. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).					Further regarding the claims, the claim limitations “generate fluorescence in response to incident light, upon incidence of light having a wavelength of 550 nm” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Huang et al. (US 2016/0329461 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815